DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions: Distinct Inventions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-13 are drawn to an apparatus for estimating cardiovascular information such as blood pressure classified in A61B 5/022 and A61B5/0225.  
Claims 14-16, drawn to a wearable device configured to measure pressure classified in A6B5/681 and A61B5/022. 
Claims 17-26, drawn to a method for estimating cardiovascular information and outputting the information classified in A61B 5/02108 and G16H50/60.

Inventions I and II
Inventions I and II are related as subcombination and combination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination (Invention I) as claimed does not require the particulars of the subcombination (Invention II) as claimed because Invention I does not require the strap or the ctuator controlling by adjusting a length of the strap. The subcombination has separate utility such as Invention II can be used by itself, without measuring blood glucose level or being implemented on a cellphone or other external devices. 
Regarding the relationship between Inventions I and II, the examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Inventions I and III and Inventions II and III
Inventions I and III are related as apparatus and process using the apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP § 806.05(e)). In this case, the process of Invention III may implemented by a martially different apparatus that can both determine cardiovascular information and output guide information about an action of the user for estimating the cardiovascular information which Invention I, as claimed, is unable to do absent further modification. 

Regarding the relationship between Inventions I and III and the relationship between Inventions II and III, the examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventions I, II, and III
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  The inventions have acquired a separate status in the art in view of their divergent classification;
(b)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  The inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  The prior art applicable to one invention would not likely anticipate or render obvious another invention;


 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Election/Restrictions: Markush Species Alternatives
This application additionally contains Markush alternatives in various claims which also require an election, depending on which invention, I, II, or III, is elected. See MPEP 2117 (I) and MPEP 803.02. The volume of species and distinct nature of each species presents search and examination burdens. Additionally, there is nothing in the application to suggest that prior art anticipating the claims with respect to a single member will render the claim obvious under 35 U.S.C 103 with respect to the other member recited. Additionally, the species are not sufficiently few in number such that no burden exists.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Claims 3 and 13 prescribe the following disclosed patentably distinct species:
a force sensor
 a pressure sensor
 an acceleration sensor
a piezoelectric film
a load cell
radar
a photoplethysmography (PPG) sensor

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each of the cited species are 
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, radar is typically searched in CPC group A63B 2220/89 whereas acceleration sensor is searched in CPC group B60C 23/0488.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses radars disorders would most likely not discuss acceleration sensors or PPG sensors.

Claims 6 and 22 prescribe the following disclosed patentably distinct species:
A valley point and a peak point of a first pulse wave direct current (DC) component signal in the contact pressure transition period, a valley point and a peak point of a second pulse wave DC component signal in the contact pressure transition period.
A valley point and a peak point of a differentiated first pulse wave DC component signal in the contact pressure transition period, a valley point and a peak point of a differentiated second pulse wave DC component signal in the contact pressure transition period.
A valley point and a peak point of a first pulse wave alternating current (AC) component signal in the contact pressure transition period, a valley point and a peak point of a second pulse wave AC component signal in the contact pressure transition period. 
A valley point and a peak point of a DC component differential signal in the contact pressure transition period, and a valley point and a peak point of a differentiated DC component differential signal in the contact pressure transition period.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The mutually exclusive characteristics are: a DC component signal, a differentiated DC component signal, and an AC component signal, which are further split by measurements of Time, Amplitude, and Pressure. The detection of each of these groups require viewing different signals, looking at different points of the signal, or making different calculations. In addition, these species are not obvious variants of each other based on the current record.
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, pulse wave amplitude is searched in A61B 5/02116 whereas pressure being controlled by electric signals is searched in A61B 5/0225. 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses points on a DC signal would most likely not discuss points on an AC signal. 

Claims 7 and 23 prescribe the following disclosed patentably distinct species:
Tl – T8
T9 – T12
T13 – T16 
T17 – T22
T23 and T24
A1 – A8
A9 – A12 
A13 – A16 
A17 – A22
P1 – P8
P9 – P12 
P13 – P16
P17 – P22
P23 and P24
 Pgmax and Pgmin

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. The mutually exclusive characteristics are: a DC component signal, a differentiated DC component signal, and an AC component signal, which are further split by measurements of Time, Amplitude, and Pressure. The detection of each of these groups require viewing different signals, looking at different points of the signal, or making different calculations. In addition, these species are not obvious variants of each other based on the current record.
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, pulse wave amplitude is searched in A61B 5/02116 whereas pressure being controlled by electric signals is searched in A61B 5/0225. 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses points on a DC signal would most likely not discuss points on an AC signal. 

Claims 8 and 24 prescribe the following disclosed patentably distinct species:
Blood pressure
Vascular age
Arterial stiffness
Cardiac output
Vascular compliance
Blood glucose
Blood triglycerides
Peripheral vascular resistance

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each of the cited species are mutually exclusive in terms of the type of cardiovascular information along with the method of detecting such information. In addition, these species are not obvious variants of each other based on the current record.
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, blood glucose is searched in CPC group A61M 2230/201 whereas blood pressure is searched in CPC group A61B 8/04.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses detection blood glucose would most likely not discuss blood triglycerides. 

Claim 11 prescribes the following disclosed patentably distinct species:
First pulse wave signal and second pulse wave signal
Contact pressure
Pulse wave feature point
Cardiovascular characteristic value
Cardiovascular information

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each of the cited species are mutually exclusive in terms of the type of information indicated by each species. In addition, these species are not obvious variants of each other based on the current record.
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, contact pressure is searched in A61B 209/065 whereas pulse wave feature point is searched in CPC group A61B 5/02108.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses contact pressure would likely not discuss pulse wave feature points. 

Claim 13 prescribes the following disclosed patentably distinct species:
A cellular phone and a smartphone
A tablet personal computer (PC) and a laptop computer
A personal digital assistant (PDA)
A portable multimedia player (PMP)
A navigation
An MP3 player
A digital camera
A wearable device

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Each of the cited species are mutually exclusive in terms of the type of information indicated by each species. In addition, these species are not obvious variants of each other based on the current record.

As the claims currently stand, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The groups require different fields of search. For example, MP3 player is searched in A45C 2011/011 whereas cellular phone is searched in CPC group A45F 2200/0516. 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
Prior art applicable to one group may not be applicable to another. For example, prior art that discusses an MP3 player would most likely not discuss a digital camera. 

Markush Species Restriction
For this application to be examined on the merits, a provisional election of a single species in each of the Markush groupings outlined above is needed (see MPEP 803.02). Following election, the claims will be examined fully with respect to the elected species and any species considered clearly unpatentable over the elected species. Currently, there is nothing in the application to indicate that the different species are obvious variants of one another or obvious in view of one another.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration. Note that where a claim 
Conversely, if on examination, the elected species are determined to be allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793